CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/DktRpt.pl?685571893649416-L_1_0-1



                                    Query    Reports   Utilities      Help     What's New      Log Out



                                                                                                                 CLOSED

                                           U.S. District Court
                                  Northern District of Georgia (Atlanta)
                           CRIMINAL DOCKET FOR CASE #: 1:19-mj-01092-AJB-1


         Case title: USA v. Collins                                        Date Filed: 12/18/2019
         Other court case number: 3:19-CR-216 USDC EDTN at                 Date Terminated: 12/18/2019
                                    Knoxville


         Assigned to: Magistrate Judge Alan J.
         Baverman

         Defendant (1)
         Wynde Collins                                  represented by David H. Jones
         TERMINATED: 12/18/2019                                        David H. Jones, LLC
                                                                       Suite 306
                                                                       125 East Trinity Place
                                                                       Decatur, GA 30030
                                                                       404-522-8484
                                                                       Fax: 404-522-8481
                                                                       Email: dhjoneslaw@gmail.com
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Retained

         Pending Counts                                                      Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                   Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                          Disposition


              Case 3:19-cr-00216-RLJ-HBG Document 6 Filed 01/13/20 Page 1 of 10 PageID #: 41
1 of 3                                                                                                            1/13/2020, 4:17 PM
CM/ECF-GA Northern District Court                                      https://gand-ecf.sso.dcn/cgi-bin/DktRpt.pl?685571893649416-L_1_0-1



                                     Query    Reports      Utilities      Help      What's New     Log Out
         Commit Fraud



         Plaintiff
         USA                                                represented by Jeffrey Aaron Brown
                                                                           Office of the United States Attorney-
                                                                           ATL600
                                                                           Northern District of Georgia
                                                                           600 United States Courthouse
                                                                           75 Ted Turner Dr., S.W.
                                                                           Atlanta, GA 30303
                                                                           404-581-6064
                                                                           Email: Jeff.A.Brown@usdoj.gov
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Retained

                                                                                 Tal Cohen Chaiken
                                                                                 United States Attorney's Office
                                                                                 75 Ted Turner Drive SW
                                                                                 Suite 600
                                                                                 Atlanta, GA 30303
                                                                                 404-581-6069
                                                                                 Email: tal.chaiken@usdoj.gov
                                                                                 LEAD ATTORNEY
                                                                                 ATTORNEY TO BE NOTICED
                                                                                 Designation: Retained


         Date Filed       # Docket Text
         12/18/2019           Arrest (Rule 40) of Wynde Collins. (tcc) (Entered: 12/26/2019)
         12/18/2019       1 Minute Entry for proceedings held before Magistrate Judge Alan J. Baverman: Initial
                            Appearance in Rule 5(c)(3) Proceedings as to Wynde Collins held on 12/18/2019,
                            Defendant waives Preliminary Hearing. Waiver filed. Bond Hearing held, Appearance
                            Bond (Unsecured) set in the amount of $10,000.00. (Tape #FTR) (tcc) (Entered:
                            12/26/2019)
         12/18/2019       2 WAIVER of Rule 5 Identity Hearings by Wynde Collins. (tcc) (Entered: 12/26/2019)
         12/18/2019       3 Appearance Bond (Unsecured) on Rule 5(c)(3) Entered as to Wynde Collins in amount of
                            $10,000.00. (tcc) (Entered: 12/26/2019)
         12/18/2019       4 ORDER Setting Conditions of Release as to Wynde Collins. Signed by Magistrate Judge
                            Alan J. Baverman on 12/18/2019. (tcc) (Entered: 12/26/2019)
         12/18/2019           Magistrate Case Closed. Defendant Wynde Collins terminated. (tcc) (Entered:
                              12/26/2019)



               Case 3:19-cr-00216-RLJ-HBG Document 6 Filed 01/13/20 Page 2 of 10 PageID #: 42
2 of 3                                                                                                                1/13/2020, 4:17 PM
CM/ECF-GA Northern District Court                                      https://gand-ecf.sso.dcn/cgi-bin/DktRpt.pl?685571893649416-L_1_0-1



                                     Query    Reports      Utilities      Help    What's New       Log Out
                                                                           g                                   py
                              and docket sheet. (tcc) (Entered: 12/26/2019)




              Case 3:19-cr-00216-RLJ-HBG Document 6 Filed 01/13/20 Page 3 of 10 PageID #: 43
3 of 3                                                                                                                1/13/2020, 4:17 PM
         Case 1:19-mj-01092-AJB Document 4 Filed 12/18/19 Page 1 of 3




Case 3:19-cr-00216-RLJ-HBG Document 6 Filed 01/13/20 Page 4 of 10 PageID #: 44
         Case 1:19-mj-01092-AJB Document 4 Filed 12/18/19 Page 2 of 3




Case 3:19-cr-00216-RLJ-HBG Document 6 Filed 01/13/20 Page 5 of 10 PageID #: 45
         Case 1:19-mj-01092-AJB Document 4 Filed 12/18/19 Page 3 of 3




Case 3:19-cr-00216-RLJ-HBG Document 6 Filed 01/13/20 Page 6 of 10 PageID #: 46
         Case 1:19-mj-01092-AJB Document 3 Filed 12/18/19 Page 1 of 2




Case 3:19-cr-00216-RLJ-HBG Document 6 Filed 01/13/20 Page 7 of 10 PageID #: 47
         Case 1:19-mj-01092-AJB Document 3 Filed 12/18/19 Page 2 of 2




Case 3:19-cr-00216-RLJ-HBG Document 6 Filed 01/13/20 Page 8 of 10 PageID #: 48
         Case 1:19-mj-01092-AJB Document 2 Filed 12/18/19 Page 1 of 1




Case 3:19-cr-00216-RLJ-HBG Document 6 Filed 01/13/20 Page 9 of 10 PageID #: 49
         Case 1:19-mj-01092-AJB Document 1 Filed 12/18/19 Page 1 of 1




Case 3:19-cr-00216-RLJ-HBG Document 6 Filed 01/13/20 Page 10 of 10 PageID #: 50
